 In the Matter Of HEYDEN CHF311CAL CORPORATION,EMPLOYERandDISTRICT 50, CHEMICALDIVISION, UNITEDMINE WORKERS OF AMER-ICA, AFL,PETITIONERCase No. 6-R-1554SECOND SUPPLEMENTAL DECISIONANDORDERAMENDING CERTIFICATION OFREPRESENTATIVESApril 12, 1948On March 19,1947, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthis proceeding.'On April 25, 1947, the Board issued a Supple-mental Decision and Certification of Representatives in which itcertified the United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States andCanada, Local No. 152, AFL, heiein called the Association, andInternational Brotherhood of Electrical Workers Local B-425, AFL,for a unit of craft employees within its craft jurisdiction, and alsocertifiedDistrict 50, Chemical Division, United Mine Workers ofAmerica, AFL, Local 13200, herein called District 50, for a residualunit of production and maintenance employees.On December 10, 1947, Heyden Chemical Corporation, herein calledthe Employer, filed a motion for interpretation of the Board's Certifi-cation with respect to inclusion within the appropriate unit of anindividual employed primarilyas a materialfabricator, but whoseduties also include certain welding operations.The Association con-tends that the individual is covered by its certification.The Em-ployer and District 50, on the other hand, take the position that theemployee concerned is within the terms of District 50's certification.On February 24, 1948, the Board, having duly considered the matter,issued an order to show cause on or beforeMarch 8, 1947, why theBoard should not, as suggested in the Employer's motion, amend itsCertification by specifically excluding all employees in the classifica-tion of material fabricator from the unit for which the Associationhad been certified in this proceeding.The Association thereafterfiled a response to the show cause order,opposing the motion of the172 N L R B 1240.77 N. L R B.,No. 10.70 HEXDEN CHEMICAL CORPORATION71Employer as a violation of its "jurisdiction of work" agreement withthe Employer and requesting that the Board prohibit material fabri-cators from performing any of the duties of welding employees.The Association, however, does not deny the allegation of the Em-ployer that the material fabricator in question "performs only suchmetal fusing or joining operations as are incident to his primarywork of fabricating and repairing metal equipment."The Associa-tion further agrees that the Board should find that "the classificationof material fabricator is included in the residual bargaining unitwhich is covered by the District 50 Certification."The Board has considered the motion of the Employer and uponthe basis of the entire record, including the admissions of the Asso-ciation in its response to the show cause order, we find that the classi-fication of material fabricator is included in the residual bargainingunit for which District 50 is the certified representative.We furtherfind that the material fabricator whose work status is more specificallyin issue is primarily employed as a material fabricator and is, there-fore,within the residual unit.We shall, accordingly, amend ourCertification with respect to the units represented by the Associationand District 50, respectively, by specifically excluding from the one,and including in the other, all employees in the classification of ma-terial fabricator.2ORDERIT Is HEREBY ORDERED that the Certification issued herein to UnitedAssociation of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, Local No.152, AFL, be, and it hereby is, amended specifically to exclude fromthe unit all material fabricators employed at the Morgantown, WestVirginia, plant of the Employer; 3 andIT IS FURTHER ORDERED that the Certification issued herein to District50, Chemical Division, United Mine Workers of America, AFL, Local13200, be, and it hereby is, amended specifically to include in the unitall material fabricators employed at the Morgantown, West Virginia,plant of the Employer.4CHAIRMANHERZOGandMEMBER REYNOLDS took no part in the con-sideration of the above Second Supplemental Decision and OrderAmending Certification of Representatives.2We deny without prejudice the Association's request for injunctive relief as not withinthe scope of the Board's jurisdiction in this proceeding3This amendment is not to be construed as a new certification or as an extension of theCertification issued April 25, 1947.4This amendment is not to be construed as a new certification or as an extension of theCertification Issued April 25, 1947.